Citation Nr: 0809582	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-39 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss 
and for bilateral tinnitus, effective July 19, 2005. 


FINDINGS OF FACT

1.  Since the effective date of service connection, July 19, 
2005, the veteran's service-connected hearing loss was 
manifested by an auditory acuity level of no more than III 
bilaterally.

2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  Factors warranting extra-
schedular consideration have neither been shown nor alleged.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, DC 6100 (2007).

2.  The criteria for an assignment of an initial rating in 
excess of 10 percent for bilateral tinnitus have not been 
met.  38 U.S.C.A. §1155 (West 2007); 38 C.F.R. §4.87, DC 6260 
(1998-2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

Bilateral Hearing Loss

The veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2007).  This alternative method provides that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  In 
this case, however, the veteran's test results do not meet 
the numerical criteria for such a rating based on an 
exceptional pattern of hearing.  Furthermore, no audiologist 
has certified that the speech discrimination test is no 
appropriate because of language difficulties, speech 
discrimination scores, or for any other reason, so the use of 
Table VIa is not warranted.  38 C.F.R. § 4.85(c) (2007).

The evidence of record since the effective date of service 
connection, July 19, 2005, consists of a private audiological 
examination dated in October 2005 and a VA audiological 
examination dated in November 2005. 

On private examination in October 2005, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
50
55
65
LEFT
35
35
50
55
70

The averages were 49 in the right ear and 53 in the left ear.  
Speech recognition ability was 100 percent in the right ear 
and 96 percent in the left ear.  Her presentation level 
(discrimination) was listed as 70 percent bilaterally.  
However, the examination report does not show that the 
examiner used the Maryland CNC speech recognition test as 
required by 38 C.F.R. § 4.85(a).  Thus, the results of the 
examination cannot be evaluated under the VA rating criteria 
for bilateral hearing loss.  However, the Board has 
considered applying the criteria of 38 C.F.R. § 4.85(c) to 
these findings.  To do so yields a result of Roman Numeral 
III in each ear, which would warrant the assignment of a 
noncompensable rating.  38 C.F.R. § 4.85 (2007).

On VA examination in November 2005, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
60
70
LEFT
45
60
70
60
60

The averages were 45 in the right ear and 49 in the left ear.  
Speech recognition ability under the Maryland CNC speech 
recognition test was 92 percent in the right ear and 90 
percent in the left ear.

With respect to the veteran's right ear, applicable law 
provides that an average pure tone threshold of 45 decibels 
along with speech discrimination of 92 percent warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  With respect to his left ear, the average pure tone 
threshold of 49 decibels along with speech discrimination of 
90 percent warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is Roman Numeral I, and the left 
ear is Roman Numeral II, the appropriate rating is zero 
percent under DC 6100.  

In December 2006, the veteran requested a new VA audiological 
examination and indicated that she intended to submit 
additional private examinations showing hearing loss.  
However, the veteran did not contend that her hearing loss 
had worsened since the time of her last VA audiological 
examination.  Nor did she maintain that the examination 
already of record was otherwise inadequate.  Therefore the 
Board finds that there is no basis for a new VA examination 
in this case.  Additionally, while the veteran stated in 
December 2006 that she intended to send in other private 
examinations showing hearing loss, she has not done so, 
despite receiving subsequent correspondence and a 
supplemental statement of the case from VA requesting that 
she submit additional evidence to support her claim.  Nor has 
the veteran provided VA with any information that would 
enable VA to request this information on her behalf.  
Consequently, any additional information that may have been 
elicited in support of the veteran's claim has not been not 
obtained because of her failure to cooperate.  In this 
regard, the Board reminds the veteran that the duty to assist 
in the development and the adjudication of claims is not a 
one-way street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

Further, the Board acknowledges that the veteran has 
submitted the results of old private audiological 
examinations dated in August 1999, March 2002 and July 2003.  
However, those audiological examinations all occurred 
approximately two years or more prior to the date that the 
veteran filed her initial claim for service connection for 
bilateral hearing loss on July 19, 2005.  Therefore the Board 
finds that their probative value is outweighed by the more 
recent October 2005 and November 2005 audiological 
examinations showing bilateral hearing loss warranting a 
noncompensable rating.  In any event, none of those earlier 
examinations reveals hearing loss in either ear that exceeds 
the level of hearing loss manifested in the veteran's 
subsequent examinations of record.  

The results of the veteran's October 2005 and November 2005 
audiometric examinations are the only evidence of record 
since the original date of service connection, July 19, 2005, 
that are valid and complete for rating purposes.  Thus, the 
Board finds that the veteran's disability does not warrant a 
compensable rating at any time since the original date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board is sympathetic to the veteran's contentions 
regarding the severity of her service-connected bilateral 
hearing loss.  However, the results from the audiometric 
examinations, as compared to the rating criteria, do not 
warrant a compensable rating for hearing loss at any time 
since the effective date of service connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
bilateral hearing loss, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

The veteran is seeking an increased rating for tinnitus, 
specifically a 10 percent rating for each ear.  The RO denied 
the veteran's request because under DC 6260 there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003, versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed that decision to the United States 
Court of Appeals for the Federal Circuit and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus of 10 
percent.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board further notes that the record contains no 
indication of marked interference with employment or frequent 
hospitalization warranting consideration of referral for an 
extra-schedular rating for tinnitus, nor has the veteran 
argued that extra-schedular consideration is warranted.  
38 C.F.R. § 3.321(b).  Thus, no action with respect to 
referral for consideration of an extra-schedular rating is 
warranted.  Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Therefore the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for tinnitus and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2005 and June 
2007, a rating decision in December 2005, and a statement of 
the case in December 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for bilateral 
tinnitus is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


